Joseph A. Cox, S.
This is an application for construction of articles “ Sixth ” and “ Seventh ” of the will.
Article ‘1 Sixth ’ ’ creates a trust of the residuary estate and directs the trustees “ to pay the net income thereof to my sister, Kate Oleare, during the term of her natural life ’ ’ and upon her death to pay the income to named grandchildren in stated proportions.
Article ‘ ‘ Seventh ’ ’ reads: ‘ ‘ When the youngest of said grandchildren shall attain the age of thirty years, the said trust shall cease and I then give, devise and bequeath the principal of my estate then remaining to my three grandchildren, Martha Grigsby Jamieson, Louis Gillian Jamieson and Virginia S. Jamieson or to the survivors of them, in the same proportion as hereinabove set forth, with respect to the payment of income.”
Kate Oleare, the sister and primary income beneficiary, is still living. Virginia Jamieson one of the secondary income beneficiaries whose life measures the trust after the death of Kate Oleare contends that in view of the language of article “Seventh” the trust terminates since she, the youngest of-said grandchildren, has attained the age of 30 years.
Such a construction would be clearly contrary to the intention of the testatrix. She directed that her sister receive the income ‘ ‘ during the term of her natural life ’ that on the death of the sister, if the youngest named grandchild was not then 30, the trust was to continue until that event when the trust would terminate and the principal would be paid to the grandchildren. She did not intend to cut down the gift to the sister and the only effect of the youngest grandchild attaining the age of 30 years during the life of the sister would be that the grandchildren on the sister’s death would become entitled to the corpus rather that the income.
*763The court holds that the trust will continue during the term of the life of testatrix’ sister Kate Oleare, with the net income payable to her as directed by the will.
Submit decree on notice construing the will accordingly.